EA           ORNEY         GENERAL.
                             OFTEXAS




                               December 21, 1962

Hon. M. Ii. Crabb, M.D.
Secretary
Texas State Board of Medical Examiners
1714 Medical Arts Building
Fort Worth, Texas
                           Opinion No. WW-1511
                                  Re:   Whether the operation of certain
                                        clinical  laboratories   constitutes
Dear Dr. Crabb:                         the practice   of medicine.
            You have requested an opinion from this office    upon the
question of whether the operation of certain clinical     laborator-
ies constitutes   the practice of medicine as defined by Article
4510, Vernon’s Civil Statutes.
           It is our understanding that the clinical       laboratories
in question are performing various tests for the purpose of ob-
taining scientific   data which Is used by licensed     physicians as
an aid in ascertaining   the presence, progress and/or source of
disease in human beings, or in ascertaining      the state of health
of human beings.    It Is our further understanding that these
tests being performed by the clinical     laboratories   in question
frequently  involve blood   urine, tissue and other like specimen
studies.   The findings  o$ the various tests and studies are then
forwarded to the physician requesting such studies or tests.
Charges are made by the clinical    laboratories    for the tests and
studies made.
              Article   %l    of Vernon’s   Penal Code prwldes    in part
that :
               “Any person shall be regarded as practicing
         medicine within the meaning of this Chapter:
              ‘1. . .
               “2.   Who shall m,            treat or offer to
         treat any disease or disorder        mental or physical,
         or any physical deformity or Injury, by any system
         or method, or to effect cures thereof and charge
         therefor    directly  or indirectly,     money or other
         compensa c Ion; . . .*I (Bnphasis added)
Hon. M. H. Crabb, M.D. page 2           ww-l.511)


                In Websters’ New International Dictionary       (Second Edi-
tion,      1938) the word “diagnose” is defined as:
                Vetermination  cf. a type or’ condition
          through case or specimen study.”
                In 70 C.J.S.   833, Physicians   and. Surgeons, .Sec,. 10,
it   is    stated that:
                “It is not necessary for a.,perscn to’prac-~
          tice generally either as a physician or surgeon
          to bring him within the operation of a statute
          requiring a~license or certificate;    at is suffi-



           The practice  of medicine ~has progressed~.to the point
that today the diagnosis   of human diseases has be’come a highly
complicated and specialized~field    of the practice,of  medicine.
Numerous physicians have specialized    .in,the practice of path-
ology, which concerns in the words of 70 C.J.S. 813, Physicians
and Surgeons, Sec.- 1:
                “That part of medicine which-expla’ins .the
          nature of diseases and their causes and svmctou;
          the science treating ,of diseases,their.nature,
          causes, progress, u&               , and resuLts.t’
          (Emphasis Added)
            In view of the fact .that the various tests Andystudies
being performed, as well as the results nor information obtained
from such tests or studies by the clinical       laboratories    in ques-
tion, constitute    such an integral   part of the diagnosis,     if not
in many cases the final diagnosis,      we are of the opinion that
the definition    of the practice ,of medicine in Article     741 in-
cludes the activities     engaged. in by the clinical   laboratories   in
question.     Consequently   unless these activities    are performed
by one licensed to prac Eice medicine,‘by the Texas State Board of
Medical Examiners or are under the direct control and supervi-
sion of one licensed     to practice medicine by the Texas State
Board of Medical Examiners, such activities        are In violation   of
Article   741 of the Penal Code.
             You have further asked: :&at’ we take into consideration
our Opinion NW-l&5 (1961).,      That, opinion considered the consti-
tutionality    of House Bill 828, then ,pendlng before the 57th Leg-
islature    and which was never, enacted.,: Therefore,  the provisions
of that bill are not involved in a consideration       of the present
Dr. M. H, Crabb, page 3    (W-1511)


opinion.     Even if House Bill 828 had been enacted, it was
specifically    pointed out that the clinical   laboratories li-
censed pursuant thereto would still      not be allowed to perform
any acts which constitute    the practice   of medicine.


            The tests and studies performed by clinical
      laboratories   upon various forms of human speci-
      mens constitute   the practice  of medicine as de-
      fined by Article   741, Vernon's Penal Code.
                                 Yours very truly,
                                 WILL WILSON
                                 Attorney General of Texas




FDW:mkh:wb
APPROVED:
OPINIONCOMMITTEE
W. V. Geppert, Chairman
Pat Bailey
Ben Harrison
Jack Goodman
J. Arthur Sandlln
John Reeves
REVIEWED
       FOR THEATTORNEY
                     GENERAL
BY:    Leonard Passmore